Citation Nr: 1012884	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of right foot fractures to the second, third, 
fourth, and fifth metatarsals and great toe proximal 
phalanx.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2010.  


REMAND

The Board presently remands the Veteran's claim for an 
increased rating in excess of 10 percent for a foot disorder 
to enable the RO to ascertain the severity of the service-
connected disorder, and to clarify the RO's findings in 
accordance with the applicable provisions of VA's Schedule 
for Rating Disabilities (Schedule).  Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding in part that in schedular rating 
claims, VA may only consider the factors as enumerated in 
the Schedule). 

The Veteran is contending that his symptoms have increased 
in severity since the time of his last VA exam in March 2005 
and therefore, he requires a new exam to determine his 
current rating.  

During the March 2005 VA examination, the Veteran denied 
limitation on functional activity, used no corrective 
devices, including orthotics, denied limitations on walking, 
and admitted that he experienced only occasional pain and 
stiffness at the end of the day.

During the February 2010 Travel Board hearing, the Veteran 
testified that he had continuous pain in his foot, was 
limited to walking only a block without stopping, and wore 
an orthotic for support.

The mere passage of time, alone, is not sufficient to 
trigger a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran 
has claimed that his conditioned has worsened since the time 
of his last VA exam.  The Veteran is competent to report a 
worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.).  In light of the 
passage of time since the last examination, and because the 
Veteran is competent to report such a worsening of the 
service-connected disorder, a new examination is in order.  

Additionally, the March 2005 examination report indicates 
that his medical records and claims file were not available 
for review.  38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-40 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

Accordingly, upon remand, the AMC/RO shall ensure that the 
Veteran's entire claims file is available for review.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
all health care providers who have 
treated him for his service-connected 
foot disorder since March 2005, the 
date of the last VA exam.  After 
securing any appropriate consent from 
the Veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If no 
continuing treatment is reported, then 
there are no records to obtain.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and request 
them to provide copies of the 
outstanding medical records and 
otherwise provide documentation of the 
attempts made to obtain records.  

2. Thereafter, the AMC/RO should 
arrange for the Veteran to undergo a VA 
examination, by an appropriate 
physician, at an appropriate VA medical 
facility.  

The following considerations will 
govern the examination:

a. The entire claims file must be 
made available to the examiner, 
who must acknowledge receipt and 
review of these materials in any 
report generated as a result of 
this remand. 

b. After the conducting any 
appropriate tests or studies, the 
examiner must report as to whether 
the Veteran's residuals of 
fractures in his right second, 
third, fourth and fifth metatarsal 
and great toe proximal phalanx are 
productive of a less than 
moderate, moderate, moderately 
severe, or severe disability. 

The physician should set forth all 
examination findings, together 
with a complete rationale for all 
opinions expressed.

3. If the Veteran fails to report to 
the scheduled examination, the AMC/RO 
must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility. 

4. The AMC/RO must ensure that, to the 
extent possible, all requested action 
has been accomplished in compliance 
with this REMAND.  The AMC/RO must 
ensure that the examination report 
contains the findings needed to 
evaluate the right foot disability in 
accordance with the Schedule.  38 
C.F.R. Part 4 (2009).  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative 
an appropriate supplemental statement 
of the case that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


